IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 150A17

                              Filed 22 December 2017

STEPHEN VICTOR WHEELER

             v.
CENTRAL CAROLINA SCHOLASTIC SPORTS, INC.                       d/b/a   CENTRAL
CAROLINA SCHOLASTIC BASEBALL SUMMER LEAGUE



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the unpublished decision of a

divided panel of the Court of Appeals, ___ N.C. App. ___, 798 S.E.2d 438 (2017),

affirming an order granting summary judgment entered on 22 April 2016 by Judge

Claire V. Hill in Superior Court, Cumberland County. Heard in the Supreme Court

on 11 December 2017.


      Jerome P. Trehy, Jr. for plaintiff-appellant.

      Cranfill Sumner & Hartzog LLP, by Melody J. Jolly, for defendant-appellee.


      PER CURIAM.


      AFFIRMED.